DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
Status of the Application
	Claims 1-10, 14, and 18-22 are currently pending in this application.
Claim Objections
Claim 2 is objected to because of the following informalities:  “64e” should be “64” [Line 2].  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim limitations, “when a size of the coding unit is larger than a predefined size, an implicit quadtree splitting is performed, and wherein the implicit quadtree splitting is performed without setting a first flag indicating whether or not quadtree splitting needs to be performed,” lacks support in the specification.  The specification discloses, “A block having a horizontal size or a vertical size greater than a maximum transform size is automatically split. That is, when at least one of the horizontal size and the vertical size of a block is greater than the maximum transform size, the quadtree splitting is automatically performed without explicit signaling. For example, a coding unit (CU) (or a coding block (CB)) having a horizontal size or a vertical size greater than the maximum transform size (namely, 64) is assumed to be further split by quadtree splitting, without explicit signaling (namely, implicitly).” [See Specification, 0327-0328]. 
Thus, the paragraphs above disclose without the explicit signaling of the quadtree split flag. However, the specification does not disclose that a first flag isn't set and that the flag would not have been able to be inferred or implied. Specifically, Fig. 5 discloses that the split flag is set when the current block is larger than the size of 64. Therefore, there is no support in the specification for the claim limitation, “when a size of the coding unit is larger than a predefined size, an implicit quadtree splitting is performed, and wherein the implicit quadtree splitting is performed without setting a first flag indicating whether or not quadtree splitting needs to be performed.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al. (Hereafter, “Huang”) [US 2018/0103268 A1] in view of LIM et al. (Hereafter, “Lim”) [US 2021/0329241 A1] in further view of Guo et al. (Hereafter, “Guo”) [US 9,467,701 B2].
In regards to claim 1, Huang discloses an image decoding method ([0005] FIG. 2 illustrates a system block diagram of an exemplary HEVC-based Video Decoder 200. Entropy Decoder 210 is used to parse and recover the coded syntax elements related to residues, motion information and other control data.) comprising: splitting a coding tree unit (CTU) into at least one coding unit (CU) according to a block splitting structure ([0007] The QTBT partitioning method may be used to split a CTU into CUs, where the CUs are called binary tree leaf nodes and are used for prediction and transform without any further partitioning.); and performing CU-based decoding ([0011] The video coding system processes the current block according to the partition type and the partition direction, for example the current block is split according to the partition type and the partition direction for prediction and transform in video encoding process or video decoding process.), and wherein the block splitting structure is configured such that at least one of binary tree splitting and ternary tree splitting is performed after quadtree splitting is performed ([0007] A combined partitioning method called Quad-Tree-Binary-Tree (QTBT) structure combines a quadtree partitioning method with a binary tree partitioning method, which balances the coding efficiency and the coding complexity of the two partitioning methods. An exemplary QTBT structure is shown in FIG. 4A, where a given block such as a CTU is first partitioned by a quadtree partitioning method then a binary tree partitioning method.).
Lim discloses an image decoding method ([0011] a method for decoding video data) comprising: splitting a coding tree unit (CTU) into at least one coding unit (CU) according to a block splitting structure ([0036] The block splitter 210 splits each picture constituting video into a plurality of coding tree units (CTUs), and then recursively splits the CTUs using a tree structure. A leaf node in the tree structure is a coding unit (CU), which is a basic unit of coding.); and performing CU-based decoding ([CU (i.e., a leaf node of the QTBT) is encoded or decoded), and wherein the block splitting structure is configured such that: at least one of binary tree splitting and ternary tree splitting is performed after quadtree splitting is performed ([0037] In the QuadTree plus BinaryTree (QTBT) structure, a CTU can be first split according to the QT structure. The quadtree splitting may be repeated until the size of the splitting block reaches the minimum block size MinQTSize of the leaf node allowed in QT. If the leaf node of the QT is not greater than the maximum block size MaxBTSize of the root node allowed in the BT, it may be further partitioned into a BT structure. The BT may have a plurality of split types.), when a size of the coding unit is larger than a predefined size, an implicit quadtree splitting is performed ([0113] (1) When CtbSizeY is larger than a predefined or predetermined maximum transform size, the video encoding apparatus does not encode the splitting information (QT_split_flag) about QT for the corresponding CTB block, and the video decoding apparatus automatically sets the same to 1. That is, the given CTB is unconditionally QT-split up to the maximum transform size. The maximum transform size may be predefined as a default or may be signaled as one semantic element in the header. [0187] Using the information about the HLS illustrated above, the video decoding apparatus may calculate parameters such as MinBtSizeY, SymMinBtSizeY, AsymMinBtSizeY, MinQtSizeY, MaxBtSizeY, and CtbSizeY, and may infer, based on the calculated parameters, whether QT splitting or BT splitting is applied to some (sub-)blocks in the operation of determining the QTBT block partitioning structure of a given CTU or CTB, without decoding QT_split_flag or BT_split_flag. The video encoding apparatus does not signal QT_split_flag or BT_split_flag for some (sub-)blocks which the video decoding apparatus may infer from the parameters.), and ([0037] If the leaf node of the QT is not greater than the maximum block size MaxBTSize of the root node allowed in the BT, it may be further partitioned into a BT structure. [0038] The splitting information generated by the block splitter 210 by splitting the CTU by the QTBT structure is encoded by the encoder 250 and transmitted to the video decoding apparatus. [0114] (2) BT splitting is not allowed for a block with a size larger than MaxBtSizeY in QT. Therefore, when the size of the leaf node of the QT is larger than MaxBtSizeY, it may be inferred that the block is not allowed to be BT-split, and accordingly the video encoding apparatus does not signal the splitting information (BT_split_flag) about the BT for the block. When a given block is a leaf node of QT and the size thereof is larger than MaxBtSizeY, the video decoding apparatus neither decodes BT_split_flag, nor performs further splitting of the corresponding block anymore. That is, the video decoding apparatus determines the block as a leaf node (i.e., a CU) of the QTBT.).
Guo discloses when a size of the coding unit is larger than a predefined size, an implicit quadtree splitting is performed, and wherein the implicit quadtree splitting is performed without setting a first flag indicating whether or not quadtree splitting needs to be performed ([Col. 12] When a residual pixel block of a CU is larger than the maximum-allowable TU size, video decoder 30 may automatically determine that the CU is partitioned into at least four TUs that are the maximum-allowable TU size or smaller. Because video decoder 30 may automatically determine that the CU is partitioned into at least four TUs, it may be unnecessary for video encoder 20 to associate a split flag with the root node of the CU's RQT. [Claim 12] for each respective node of a residual quad tree (RQT) of a coding unit (CU) of a picture of the series of pictures, responsive to determining a block corresponding to the respective node is larger than a maximum-allowable transform unit (TU) size, automatically splitting, without parsing from the bitstream a split flag for the respective node, the block corresponding to the respective node into four sub-blocks corresponding to additional nodes of the RQT).
It would have been obvious to modify the teachings of Huang with the QT splitting of CTB when it larger than a predefined or predetermined maximum transform size, wherein the splitting information is not encoded and if the leaf node of the QT is not greater than the maximum block size, then it may be partitioned using the splitting information as taught by Lim in order to signal information about block splitting by the QTBT structure more efficiently [See Lim, 0100]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang and Lim with the automatic splitting of a node of a quad tree that is larger than the maximum allowable TU size without parsing or encoding a split node as taught by Guo in order to reduce unnecessary flags in the bitstream.

In regards to claim 3, the limitations of claim 1 have been addressed. Huang discloses wherein the block splitting structure is configured such that, after performing ternary tree splitting, binary tree splitting in the same direction as the ternary splitting for a center block among the blocks, which are divided by the ternary tree splitting is not allowed ([0038] In one embodiment according to the first method of the present invention, vertical binary tree (BT) partitioning is disabled for further splitting a middle sub-block split by vertical triple tree (TT) partitioning as shown in FIG. 6A.). 

In regards to claim 4, the limitations of claim 1 have been addressed. Huang discloses wherein the block splitting structure is configured such that, when the coding unit crosses both a lower boundary and a right boundary of a picture and the coding unit is larger than a minimum size of a quadtree leaf node, quadtree splitting is implicitly performed ([0044] Sixth Embodiment A sixth embodiment provides an alternative solution to a block partitioning method in HEVC to split a current CTU or a current CU at a picture boundary. In HEVC, a CU at a picture boundary is inferred to be quadtree split into four sub-CUs. The sixth embodiment of the present invention determines to apply quadtree split or binary tree split to a current CTU or a current CU depending on a boundary condition of the current CTU or the current CU. Let (x0,y0) specifies a luma location of a top-left sample of a current CTU or a current CU in a current picture, cuWidth and cuHeight specify a width and height of the current CTU or the current CU, picWidth and picHeight specify a width and height of a current picture. The current CTU or the current CU is inferred to be partitioned by a quadtree split if both values (x0+cuWidth) and (y0+cuHeight) are greater than picWidth and picHeight respectively. The current CTU or the current CU is inferred to be quadtree split into four sub-CUs of the same size cuWidth/2.times.cuHeight/2.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the different embodiments of Huang to have the alternative block partitioning method [Official Notice]. The motivation behind this modification would have been to improve block-based video data processing [See Huang].

Claim 10 lists all the same elements of claim 1, but in encoding form rather than decoding form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 10. 

Claim 19 lists all the same elements of claim 1, but in computer readable recording medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 19. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lim in further view of Guo in even further view of Zhang et al. (Hereafter, “Zhang”) [US 2015/0358631 A1].
In regards to claim 2, the limitations of claim 1 have been addressed. Huang fails to explicitly disclose wherein the predetermined size is 64e.
Zhang discloses wherein the predetermined size is 64e ([0052] A CU includes a coding node and prediction units (PUs) and transform units (TUs) associated with the coding node. A size of the CU corresponds to a size of the coding node and must be square in shape. The size of the CU may range from 8×8 pixels up to the size of the treeblock with a maximum of 64×64 pixels or greater.)
It would have been obvious to modify the teachings of Huang and Lim with the known maximum size of the treeblock to be 64x64 pixels or greater as taught by Zhang in order to improve image encoding and decoding.

Claims 5, 6, 9, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lim in further view of Guo in even further view of Panusopone et al. (Hereafter, “Panusopone”) [US 2017/0347128 A1].
In regards to claim 5, the limitations of claim 1 have been addressed. Huang discloses  wherein the block splitting structure is determined on the basis of at least one of the first flag, a second flag indicating whether or not binary/ternary tree splitting needs to be performed ([0055] pt_split_flag is the syntax element of the PT split flag, which indicates whether a block is further split), a third flag indicating either a vertical split or a horizontal split ([0007] In each non-leaf splitting node of the binary tree structure, one flag indicates which splitting type is used, 0 indicate symmetrical horizontal splitting and 1 indicates symmetrical vertical splitting. [0055] pt_split_dir is the syntax element of the PT partition direction, which indicates whether the block is horizontal partitioning or vertical partitioning), and a fourth flag indicating either the binary tree splitting or the ternary tree splitting ([0055] Pt_split_type is the syntax element of the PT partition type, which indicates whether the block is BT partitioning or TT partitioning.). 
Panusopone discloses wherein the block splitting structure is determined on the basis of at least one of a first flag indicating whether or not quadtree splitting needs to be performed ([0087] flag.quadtreepartitioning, which indicates whether quadtree partitioning ("QP") is used or not ("No QP split")), a second flag indicating whether or not binary/ternary tree splitting needs to be performed ([0088] The flag.partitioning method flag may be a second flag that, once determined by a first flag that QP is not used, the second flag indicating which non-QP method will be used or not. Alternately, the flag.partitioning method flag may be used to indicate both whether the quadtree partitioning is used or not (e.g., value 0 for quadtree and any other value for "non-QP") and also signal the type of non-quadtree partitioning method used (e.g., value 1-4, 1=binary, 2=AP, 3=ternary, etc) is used.), a third flag indicating either a vertical split or a horizontal split ([0090] If there is further partitioning using a non-QP partitioning method, a third syntax may be signaled to indicate whether to partition in a horizontal or vertical direction. Both examples of a vertical partitioning direction and a horizontal partitioning direction are provided in FIG. 6 and the example syntax structure is named by way of example as flag.partitioning direction.), and a fourth flag indicating either the binary tree splitting or the ternary tree splitting ([Fig. 6C] flag.partitioning_method). 
It would have been obvious to modify the teachings of Huang with multiple flags for the certain types/aspects of partitioning as taught by Panusopone in order to improve the partitioning of the CTBs in the partitioning scheme/process.

In regards to claim 6, the limitations of claim 5 have been addressed. Huang discloses wherein the first flag and the third flag are entropy-decoded using at least one of a size and a depth of a neighboring block ([0005] FIG. 2 illustrates a system block diagram of an exemplary HEVC-based Video Decoder 200. Entropy Decoder 210 is used to parse and recover the coded syntax elements related to residues, motion information and other control data. Switch 216 selects Intra Prediction 212 or Inter Prediction 214 according to decoded mode information, and the selected predictors are supplied to reconstruction (REC) 218 to be combined with the recovered residues. Besides performing entropy decoding on compressed video data, Entropy Decoder 210 is also responsible for entropy decoding of side information and provides the side information to respective blocks. For example, intra mode information is provided to Intra Prediction 212, inter mode information is provided to Inter Prediction 214, sample adaptive offset information is provided to SAO 226 and residues are provided to Inverse Quantization (IQ) 220. The residues are processed by IQ 220, Inverse Transformation (IT) 222 and subsequent reconstruction process to produce reconstructed blocks. The reconstructed blocks are further processed by DF 224 and SAO 226 to generate final decoded video. If the currently decoded picture is a reference picture, the final decoded video of the currently decoded picture is also stored in Ref. Pict. Buffer 228 for later pictures in decoding order.). 

In regards to claim 9, the limitations of claim 1 have been addressed. Huang fails to explicitly disclose wherein when the coding tree unit is included in an intra slice, the block splitting structure of a luma signal of the coding tree unit and the block splitting structure of a chroma signal of the coding tree unit are independently determined of each other. 
Panusopone discloses wherein when the coding tree unit is included in an intra slice, the block splitting structure of a luma signal of the coding tree unit and the block splitting structure of a chroma signal of the coding tree unit are independently determined of each other ([0098] In addition, the block structure may support the feature that luma and chroma have a separate tree structure. For I slices, the luma CTB is partitioned into CUs by a tree structure, and the chroma CTBs are partitioned into chroma CUs by another QTBT structure. In one or more embodiments, a CU in an I slice may include a coding block of the luma component or coding blocks of two chroma components.). 
It would have been obvious to modify the teachings of Huang with the use of separate tree structures for luma CTBs and chroma CTBs as taught by Panusopone in order to improve the partitioning of the CTBs in the partitioning scheme/process.

Claim 14 lists all the same elements of claim 5, but in encoding form rather than decoding form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 14. 

Claim 18 lists all the same elements of claim 9, but in encoding form rather than decoding form.  Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 18. 

In regards to claim 20, the limitations of claim 1 have been addressed. Huang fails to explicitly disclose wherein the quadtree splitting is performed based on minimum size information of a quadtree leaf node obtained from a bitstream. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lim in further view of Guo in even further view of CHONO (Hereafter, “Chono”) [US 2019/0253737 A1].
In regards to claim 7, the limitations of claim 1 have been addressed. Huang fails to explicitly disclose wherein the block splitting structure is configured such that, when the height of the coding unit is greater than a predetermined size and the width of the coding unit is same as the predefined size, vertical binary tree splitting is not allowed. 
Chono discloses wherein the block splitting structure is configured such that, when the height of the coding unit is greater than a predetermined size and the width of the coding unit is same as the predefined size, vertical binary tree splitting is not allowed ([0137] In detail, in step S206, the entropy decoding controller 206 determines whether or not min(curPartW)/(1+bt_split_flag)&lt;minBTsize. In the case where min(curPartW)/(1+bt_split_flag)&lt;minBTsize, the entropy decoding controller 206 sets the bt_split_vertical_flag value to 0 (indicating splitting in the horizontal direction) in step S207. In the case where min(curPartW)/(1+bt_split_flag).gtoreq.minBTsize, the entropy decoding controller 206 sets the bt_split_vertical_flag value to 1 (indicating splitting in the vertical direction) in step S208. The process then advances to processing the next binary tree subblock (block after partitioning based on the binary tree structure). [0138] min(curPartW)/(1+bt_split_flag)&lt;minBTsize is the condition that, when further splitting the subblock to be processed based on the binary tree structure, the width of a subblock after the splitting is less than minBTSize. Hence, the entropy decoding controller 206 may use a condition "min(curPartH)/(1+bt_split_flag)&lt;minBTsize" in step S206, to set the bt_split_vertical_flag value to 1 (indicating splitting in the vertical direction) in the case where min(curPartH)/(1+bt_split_flag)&lt;minBTsize and set the bt_split_vertical_flag value to 0 (indicating splitting in the horizontal direction) in the case where min(curPartH)/(1+bt_split_flag).gtoreq.minBTsize.). 
It would have been obvious to modify the teachings of Huang with coding of flags to indicate if vertical or horizontal BT splitting can occur on the current block as taught by Chono. The motivation behind this modification would have been improving compression performance and reducing the entropy encoding processing quantity and entropy decoding processing quantity in a video encoding process and video decoding process that use a block partitioning structure based on a quadtree and a binary tree [See Chono, 0061].

In regards to claim 8, the limitations of claim 1 have been addressed. Huang fails to explicitly disclose wherein the block splitting structure is configured such that, when the width of the coding unit is greater than a predetermined size and the height of the coding unit is same as the predefined size, horizontal binary tree splitting is not allowed. 
Chono discloses wherein the block splitting structure is configured such that, when the width of the coding unit is greater than a predetermined size and the height of the coding unit is same as the predefined size, horizontal binary tree splitting is not allowed. ([0137] In detail, in step S206, the entropy decoding controller 206 determines whether or not min(curPartW)/(1+bt_split_flag)&lt;minBTsize. In the case where min(curPartW)/(1+bt_split_flag)&lt;minBTsize, the entropy decoding controller 206 sets the bt_split_vertical_flag value to 0 (indicating splitting in the horizontal direction) in step S207. In the case where min(curPartW)/(1+bt_split_flag).gtoreq.minBTsize, the entropy decoding controller 206 sets the bt_split_vertical_flag value to 1 (indicating splitting in the vertical direction) in step S208. The process then advances to processing the next binary tree subblock (block after partitioning based on the binary tree structure). [0138] min(curPartW)/(1+bt_split_flag)&lt;minBTsize is the condition that, when further splitting the subblock to be processed based on the binary tree structure, the width of a subblock after the splitting is less than minBTSize. Hence, the entropy decoding controller 206 may use a condition "min(curPartH)/(1+bt_split_flag)&lt;minBTsize" in step S206, to set the bt_split_vertical_flag value to 1 (indicating splitting in the vertical direction) in the case where min(curPartH)/(1+bt_split_flag)&lt;minBTsize and set the bt_split_vertical_flag value to 0 (indicating splitting in the horizontal direction) in the case where min(curPartH)/(1+bt_split_flag).gtoreq.minBTsize.). 
It would have been obvious to modify the teachings of Huang with coding of flags to indicate if vertical or horizontal BT splitting can occur on the current block as taught by Chono. The motivation behind this modification would have been improving compression performance and reducing the entropy encoding processing quantity and entropy decoding processing quantity in a video encoding process and video decoding process that use a block partitioning structure based on a quadtree and a binary tree [See Chono, 0061].
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lim in further view of Guo in even further view of LEE et al. (Hereafter, “Lee”) [US 2019/0215531 A1].
In regards to claim 21, the limitations of claim 1 have been addressed. Huang discloses wherein the minimum size information of a quadtree leaf node is obtained for each of a luma signal and a chroma signal ([0006] Similar to the definition of CTB, coding block (CB), prediction block (PB), and transform block (TB) are defined to specify the sample array of a luma component or a chroma component associated with CU, PU, and TU, respectively. The quadtree partitioning process is generally applied simultaneously to both luma and chroma components, although exceptions apply when certain minimum sizes are reached for chroma components. [0032] In other words, each block generated by the QTBT partitioning structure is a basic unit for both prediction and transform processing. For example, the large block in FIG. 2A is a CTU with a size of 128x128, a minimum allowed quadtree leaf node size is 16x16, a maximum allowed binary tree root node size is 64x64, a minimum allowed binary tree leaf node width or height is 4, and a minimum allowed binary tree depth is 4.).
Lee discloses wherein the minimum size information of a quadtree leaf node is obtained for each of a luma signal and a chroma signal ([0143] The encoder may signal a split flag in order to determine whether to split a quadtree in a QTBT structure. In this case, the quadtree split may be adjusted (or limited) by a MinQTLumalSlice, MinQTChromalSlice or MinQTNonlSlice value. In this case, MinQTLumalSlice indicates a minimum size of a quadtree leaf node of a luma component in an I-slice. MinQTLumaChromalSlice indicates a minimum size of a quadtree leaf node of a chroma component in an I-slice. MinQTNonlSlice indicates a minimum size of a quadtree leaf node in a non-I-slice.).
It would have been obvious to modify the teachings of Huang with the known minimum sizes of the luma and chroma components as taught by Lee. The motivation behind this modification would have been to improve the decoding processing.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lim in further view of Guo in even further view of JEONG et al. (Hereafter, “Jeong”) [US 2019/0149828 A1].
In regards to claim 22, the limitations of claim 1 have been addressed. Huang fails to explicitly disclose wherein the method further comprises obtaining maximum size information of a transform block from a bitstream.
Jeong discloses wherein the method further comprises obtaining maximum size information of a transform block from a bitstream ([0169] When one or more partitioning schemes are supported, one or more of settings, such as a maximum size of a transform block, a minimum size of a transform block, an allowable depth, and the like, may be provided according to the available method.).
It would have been obvious to modify the teachings of Huang with the known maximum size of the transform block as taught by Jeong. The motivation behind this modification would have been to improve the quadtree type partitioning [See Jeong].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482